Case 4:21-cv-00108 Document 1-2 Filed on 01/13/21 in TXSD Page 1 of 9




                       EXHIBIT B
     Case 4:21-cv-00108 Document 1-2 Filed on 01/13/21 in TXSD Page 2 of 9




                                    CAUSE No.

VIRGINIA BRECEDA GARCIA                                 IN THE DISTRICT COURT
Plaintiff


V.                                                              JUDICIAL DISTRICT


FIESTA MART LLC,
Defendant                                                HARRIS COUNTY,TEXAS

                             PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Virginia Breceda Garcia, hereinafter called Plaintiff, complaining of

Fiesta Mart LLC, hereinafter called Defendant, and for cause of action show unto the Court the

following:

                                                I.
                                              LEVEL

        Discovery is intended to be conducted under Level 2 ofTexas Rules ofCivil Procedure 190.



                                             PARTIES

        Plaintiff, Virginia Breceda Garcia, is an individual who resides in Harris County.

        Defendant, Fiesta Mart LLC is a Corporation doing business in Harris County, Texas.

Defendant may be served with process by serving its registered agent CT Corporation System at

1999 Bryan St. STE 900, Dallas, Texas 75201.


                                              VENUE

        The subject matter in controversy is within the jurisdictional limits of this court.

        Plaintiffs seek:
                                                                                                 1
  Case 4:21-cv-00108 Document 1-2 Filed on 01/13/21 in TXSD Page 3 of 9




               a.      only monetary relief of over $250,000 and not less than $1,000,000.00, or

                       less including damages of any kind, penalties, costs, expenses, pre-

                      judgment interest, and attorney fees.

       Venue in Harris County is proper in this cause under Section 15.002(a)(1) of the Texas

Civil Practice and Remedies Code because the cause of action occurred in Harris County, Texas.

                                               IV.
                                              FACTS

       This suit is brought under and by virtue of the laws of the State of Texas to recover those

damages which Plaintiffis justly entitled to receive as compensation for injuries she sustained in an

incident that happened on or about November 16, 2020. On that date,Plaintiff, an invitee, visited a

Fiesta location in Houston, Texas. Plaintiff was on her way to the cashier to pay when she slipped

and fell on a piece ofglass that came from a broken Fanta bottle. The premises owned by Defendant

was negligently maintained. On the date of the incident, the premises were under the custody and

control ofthe Defendant that resulted in severe injuries. The Defendant failed to warn Plaintiffofthe

dangerous condition and failed to make the dangerous condition safe for Plaintiff prior to her fall.

                                             V.
                                         NEGLIGENCE

       The occurrence made the basis of this suit and the resulting injuries and damages were

proximately caused by the negligence and/or negligence per se ofthe Defendant,for a variety ofacts

and omissions, including but not limited to one or more of the following:

        1.     In failing to properly maintain said premises in a reasonable manner;

       2.      In failing to properly maintain said premises in a safe manner;

       3.      In failing to exercise caution;


                                                                                                   2
   Case 4:21-cv-00108 Document 1-2 Filed on 01/13/21 in TXSD Page 4 of 9




       4.      In failing to provide warning; and,

       5.      In maintaining said premises in a reckless and careless manner.

       Each and all ofthe above acts and/or omissions constituted negligence and each and all were

the proximate cause of the following made the basis of this suit and the injuries and damages .

suffered by the Plaintiff herein.

                                          VI.
                              PREMISES LIABILITY-INVITEES

       The occurrence made the basis of this suit and the resulting injuries and damages were

caused by the Defendant's failure to properly maintain said premises in a safe manner. Plaintiff

would show that:

        1.     The Plaintiff was an invitee;

       2.      The Defendant was a possessor of that premises;

       3.      A condition on the premises posed an unreasonable risk of harm;

       4.      The Defendant knew or reasonably should have known of the danger;

       5.      The Defendant breached its duty of ordinary care by both:

               a. Failing to adequately warn the Plaintiff of the condition, and

               b. Failing to make the condition reasonably safe; and

       6.      The Defendant's breach proximately caused the Plaintiff's injuries.

                                             VII.
                                           DAMAGES

        As a direct and proximate result of the occurrence made the basis of this lawsuit, Plaintiff

was caused to suffer pain and suffering and to incur the following damages:

               A.      Reasonable medical care and expenses in the past. These expenses were
                       incurred by Plaintiff for the necessary care and treatment of the injuries

                                                                                                    3
   Case 4:21-cv-00108 Document 1-2 Filed on 01/13/21 in TXSD Page 5 of 9



                       resulting from the accident complained of herein and such charges are
                       reasonable and were usual and customary charges for such services in
                       Harris County, Texas;

               B.      Reasonable and necessary medical care and expenses which will in all
                       reasonable probability be incurred in the future;

               C.      Physical pain and suffering in the past;

               D.      Physical pain and suffering in the future;

               E.      Physical impairment in the past;

               F.      Physical impairment which, in all reasonable probability, will be suffered
                       in the future;

               G.      Loss of earnings in the past;

               H.      Loss of earning capacity which will, in all probability, be incurred in the
                       future;

               I.      Disfigurement in the past;

               J.      Disfigurement in the future;

               K.      Mental anguish in the past; and

               L.      Mental anguish in the future.

                                              VIII.
                                           JURY TRIAL

       Plaintiff respectfully requests a trial by jury.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that the

Defendant be cited to appear and answer herein, and that upon a final hearing ofthe cause,judgment

be entered for the Plaintiff against Defendant, for damages in an amount within the jurisdictional

limits ofthe Court; together with pre-judgment interest(from the date of injury through the date of

judgment) at the maximum rate allowed by law; post-judgment interest at the legal rate, costs of

court; and such other and further relief to which the Plaintiff may be entitled at law or in equity.
Case 4:21-cv-00108 Document 1-2 Filed on 01/13/21 in TXSD Page 6 of 9



                                     Respectfully submitted,

                                     BASU LAW FIRM,PLLC

                                              /S/Annie Basu

                                     Annie Basu
                                     TBN: 24047858
                                     Jordan Sloane
                                     TBN: 24118537
                                     P. 0. Box 550496
                                     Houston, Texas 77255
                                     Tel: 713-460-2673
                                     Fax: 713-690-1508
                                     info@basulaw.com
                                     ATTORNEY FOR PLAINTIFF
  Case 4:21-cv-00108 Document 1-2 Filed on 01/13/21 in TXSD Page 7 of 9



                           REQUESTS FOR DISCLOSURE

       Pursuant to the provisions of Tex. R. Civ. P. Rule 190.3, Plaintiff serves upon Defendant,

Texas Rule of Civil Procedure 194 Request for Disclosure. You are hereby requested to disclose

the information or material described in Rule 194.2(a); 194.2(b); 194.2(c); 194.2(e); 194.2(0(1),

194.2(0(2), 194.2(0(3), 194.2(0(4)(A), and 194.2(0(4)(B); 194.2(g); 194.2(h); 194.2(i);

194.2(j),194.2(k) and 194.2 (1) within fifty days of your receipt of this document, by sending

your responses to Annie Basu, P. 0. Box 550496, Houston, Texas 77255.


                                                            /s/Annie Basu


                                                     ANNIE BASU
      Case 4:21-cv-00108 Document 1-2 Filed on 01/13/21 in TXSD Page 8 of 9                             1/11/2021 4:07 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 49595766
                                                                                                          By: DAVIA FORD
                                                                                                 Filed: 1/11/2021 4:07 PM

                                     CAUSE NO. 202079695

VIRGINIA BRECEDA GARCIA                          §        IN THE DISTRICT COURT OF
      Plaintiff,                                 §
                                                 §
vs.                                              §        HARRIS COUNTY, TEXAS
FIESTA MART LLC                                  §
      Defendants.                                §
                                                 §
                                                 §        295th JUDICIAL DISTRICT

                 DEFENDANT FIESTA MART LLC’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        Defendant FIESTA MART LLC, files this Original Answer to Plaintiff’s Original

Petition (“Petition”), and in support thereof, would respectfully show the Court the following:

                                       I.   General Denial

        1.      Under Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies

each and every allegation made against Defendant in Plaintiff’s Petition.

                                       II. Jury Demand

        2.      Defendant hereby exercises its rights to demand a trial by jury under Rule 216 of

the Texas Rules of Civil Procedure on all issues triable by a jury.

                                 III. Request for Disclosure

        3.      Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiff is requested

to disclose, within thirty days of service of this request, the information or material described in

Rule 194.2(a)-(l) and the documents described in Rule 194.4 of the Texas Rules of Civil

Procedure.

                                            IV. Prayer

        FOR THESE REASONS, Defendant FIESTA MART LLC, respectfully pray that the

Court enter a judgment that:
                                                 1
HOULITIGATION:1732822.1
      Case 4:21-cv-00108 Document 1-2 Filed on 01/13/21 in TXSD Page 9 of 9




        1.      Dismisses all claims against Defendant FIESTA MART LLC, and order that

       Plaintiff takes nothing by reason of Plaintiff’s allegations.

        2.      Orders that Defendant recovers all costs incurred in defense of Plaintiff’s claims,

       and that Defendant’s judgment against Plaintiff include the following:

             a. Costs of suit; and

             b. Such other and further relief, general and special, at law or in equity, to which

                Defendant may be justly entitled.

                                               Respectfully submitted,
                                               MEHAFFYWEBER, P.C.

                                               By:/s/Maryalyce W. Cox
                                               Maryalyce W. Cox
                                               State Bar No. 24009203
                                               One Allen Center
                                               500 Dallas, Suite 2800
                                               Houston, Texas 77002
                                               Telephone - (713) 655-1200
                                               Telecopier - (713) 655-0222
                                               maryalycecox@mehaffyweber.com

                                               ATTORNEYS FOR DEFENDANT
                                               FIESTA MART LLC

                                 CERTIFICATE OF SERVICE

        This will certify that a copy of the foregoing document was furnished to counsel for
Plaintiff on January 11, 2021, pursuant to the Texas Rules of Civil Procedure.

                                               Maryalyce W. Cox
                                               Maryalyce W. Cox




                                                  2
HOULITIGATION:1732822.1
